     CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

       Plaintiff,
v.                                           MEMORANDUM OPINION
                                                   AND ORDER
                                             Crim. No. 19-103 (02) (MJD/ECW)
Relondo Devon Hall,

      Defendant.
_______________________________________________________________

      Amber M. Brennan and Justin A. Wesley, Assistant United States
Attorneys, Counsel for Plaintiff.

      Bruce Rivers, Counsel for Defendant.
_______________________________________________________________

I.     Introduction

       Defendant has been charged in the Superseding Indictment with

conspiracy to distribute controlled substances, specifically Fentanyl, possession

with intent to distribute controlled substances, specifically Fentanyl and Heroin,

and felon in possession of a firearm.

       On September 24, 2019, Magistrate Judge Schultz held that Defendant had

not rebutted the presumption of detention in this case and that there were no



                                         1
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 2 of 13




conditions or combination of conditions that would reasonably assure his

presence at future court proceedings or that would assure the safety of the

community.       (Det. Hr’g Tr. at 15-16.)

         Defendant moved this Court to reconsider the Order for detention, and

following a hearing on the motion, the motion was denied based on the Court’s

finding that Defendant had not rebutted the presumption of detention and in

consideration of the factors listed in § 3142(g), there were no conditions or

combination of conditions that would reasonably assure Defendant’s presence at

future court proceedings or that would assure the safety of the community.

         On April 1, 2020, Defendant filed an emergency motion for hearing and to

reconsider his detention in light of the COVID-19 pandemic and the fact he is

diabetic.    Probation and Pretrial Services submitted a supplemental status

report and recommendation as to detention. (Doc. Nos. 191 and 193.)         The

government filed a brief in opposition.      (Doc. No. 192.)   Defendant filed a reply

brief.    (Doc. No. 194.)

         By Order dated April 29, 2020, Magistrate Judge Cowan Wright denied

Defendant’s motion to reconsider detention.       The Magistrate Judge found the



                                             2
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 3 of 13




purpose of the reopening provision of § 3142(f) is to allow parties to present new

information that increases the likelihood a defendant would appear in court or

decrease the potential danger a defendant poses to an individual or to the

community.        (Doc. No. 214 at 5.)   While recognizing the magnitude of the

COVID-19 pandemic, the Magistrate Judge found it is not a material change of

circumstance warranting a renewed evaluation of a detention order. (Id.)

      The Magistrate Judge further noted that pursuant to § 3142(i), the court

may grant temporary release where the court finds release is necessary for the

preparation of the person’s defense or for another compelling reason.      The

Magistrate Judge then found Defendant had failed to present a compelling

reason for his release after considering the following factors: 1) the original

grounds for Defendant’s pretrial detention; 2) the specificity of Defendant’s

COVID-19 concerns, 3) the extent to which the proposed release plan is tailored

to mitigate or exacerbate other COVID-19 risks to Defendant, and 4) the

likelihood that Defendant’s proposed release plan would increase COVID-19’s

risk to others.    (Id at 8.)

      Now before this Court is Defendant’s Appeal of the Magistrate Judge’s



                                             3
      CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 4 of 13




Order.

II.     Standard

        The Bail Reform Act creates a rebuttable presumption that “no condition

or combination of conditions will reasonably assure the appearance of the person

as required and the safety of the community” when there is probable cause to

believe a defendant committed a certain offense, including “an offense for which

a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act.”      United States v. Boykins, 316 F. Supp.3d 434, 436

(D.D.C. 2018) (citing 18 U.S.C. ' 3142(e)(3)(A)).

        In making the determination whether detention is appropriate, the Court

must take into account the following factors:

        (1) The nature and circumstances of the offense charged, including
        the fact that the crime charged is an offense listed in section
        2332b(g)(5)(B) for which a maximum term of imprisonment of 10
        years or more is prescribed;

        (2)   the weight of the evidence against the person;

        (3)   the history and characteristics of the person, includingB

               (A) the person=s character, physical and mental condition,
               family ties, employment, financial resources, length of
               residence in the community, community ties, past conduct,


                                           4
       CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 5 of 13




               history relating to drug or alcohol abuse, criminal history, and
               record concerning appearance at court proceedings; and
               (B) whether, at the time of the current offense or arrest, the
               person was on probation, on parole, or on other release
               pending trial, sentencing, appeal, or completion of sentence
               for an offense under Federal, State, or local law; and

         (4) the nature and seriousness of the danger to any person or the
         community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

         The Magistrate Judge=s decision is subject to de novo review.    United

States v. Maull, 773 F.2d 1479, 1484-85 (8th Cir. 1985).

III.     Argument

         In his appeal, Defendant argues he is entitled to relief pursuant to §§

3142(f) and (i) because he has rebutted the presumption for detention and that

there are a combination of conditions that could reasonably assure his

appearance and the safety of the community.        He further asserts that Pretrial

Services verified that Defendant could reside at a friend’s residence under

monitoring, and that he has always been respectful and truthful to questions

posed by a Pretrial Services officer, and does not possess a passport, and that he

is working to quash outstanding warrants.        Finally, Defendant would consent to



                                            5
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 6 of 13




any means of monitoring to ensure his appearances in court.

      Based on its de novo review of the Magistrate Judge’s Order denying

Defendant’s motion for reconsideration, the Court affirms that Order.

      Pursuant to 18 U.S.C. § 3142(f)(2)(B), the court may reopen the issue of

pretrial detention:

      at any time before trial if the judicial officer finds that information exists
      that was not known to the movant at the time of the hearing and that has a
      material bearing on the issue of whether there are conditions of release
      that will reasonably assure the appearance of such person as required and
      the safety of any person and the community.

      First, Defendant does not challenge this Court’s previous findings as to

detention.   Instead, he argues that the COVID-19 pandemic constitutes a

changed circumstance that compels his release.     As other courts have found,

however, Defendant must demonstrate how the pandemic would reduce his risk

of nonappearance or the risk that he poses to the community together with the

remaining § 3142(g) factors. See e.g., United States . Ramadan, __ F.Supp.3d __,

2020 WL 2301365, at *4 (E.D. Mich. May 7, 2020); United States v. Punter, Crim.

No. 19-90-LPS, 2020 WL 2128868, at *3-4 (D. Del. May 5, 2020); United States v.

Crandell, 19-CR-255 (JNE/TNL), 2020 WL 1873047, at *1 (D. Minn. Apr. 15, 2020);



                                         6
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 7 of 13




United Sates v. Banks, 4:19CR3116, 2020 WL 1450549 at *1 (D. Neb. Mar. 25,

2020).

         Here, Defendant does not challenge the previous findings of the Court as

to detention, and he has failed to demonstrate how the COVID-19 pandemic

factors into whether he poses a flight risk or a danger to the community.

Further, Defendant does not assert in his motion that medical staff at the

Sherburne County Jail are not appropriately addressing his medical concerns or

that he is not receiving appropriate medical attention or treatments.      In fact, as

noted in the Pretrial Services Status Report filed on April 8, 2020, Defendant’s

medical records indicate Defendant is not complying with his medical regimen

and medical treatment and has refused vaccination.         (Doc. No. 193 at 2.)   It was

also reported that Defendant refused to be seen in the medical clinic and refused

to attend diabetes education and consultation.     (Id.)

         In addition, the government has submitted the affidavit of Brian Frank, the

Sherburne County Jail Administrator, who describes the measures taken by the

jail to keep staff and inmates safe and to ensure that inmates have the




                                           7
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 8 of 13




opportunity to consult with their attorney.         (Doc. No. 192-1. 1)    Defendant has

not challenged any of the steps taken by Sherburne County Jail which do not

meet his needs.

       Pursuant to 18 U.S.C. § 3142(i), a “judicial officer may, by subsequent

order, permit the temporary release of the person, in the custody of a United

States marshal or another appropriate person, to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.”

       Defendant argues that because of the COVID-19 pandemic, all in-person

attorney-client visits are prohibited, and that the measures put in place to allow

Defendant access to counsel are inadequate because they do not afford privacy.

In his affidavit, Brian Frank asserts that the Jail does facilitate video visitation

between inmates and counsel in the common areas of the housing unit, but in

limited circumstances, the Jail can make the accommodations more private.

(Doc. No. 192-1 at ¶ 18.)     At this time, Defendant has not demonstrated that his




1
  With regard to the motions of codefendants Abari and Green, Brian Frank submitted an
updated affidavit dated April 17, 2020. (Doc. Nos. 204-1 and 205-1.) The Court will also refer
to these updated affidavits when determining the merits of Defendant’s motion.

                                              8
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 9 of 13




release is necessary to allow him to prepare for his defense of the charges in this

case.

        Defendant further asserts that the COVID-19 pandemic, together with his

medical history, constitutes a compelling reason that warrants his release.    The

Magistrate Judge applied a framework recently adopted by courts in this district

for analyzing an assertion that COVID -19 is a compelling reason for release

under § 3142(i).   Under this framework the Court considers 1) the original

grounds for the defendant’s pretrial detention, 2) the specificity of the

defendant’s stated COVID-19 concerns, 3) the extent to which the proposed

release plan is tailored to mitigate or exacerbate other COVID-19 risks to the

defendant, and 4) the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others.    See e.g., United States v. Dodd, No. 20-cr-

0016 (NEB/HB), 2020 WL 1547419, at * 3 (D. Minn. April 1, 2020) (quoting United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,

2020)); United States v. Bracey, No. 15-235 (JNE/TNL), 2020 WL 1809187 (D.

Minn. April 9, 2020) (same).   Applying these factors to Defendant’s motion, the

Magistrate Judge found that Defendant failed to demonstrate a compelling



                                          9
    CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 10 of 13




reason for his pretrial release.     This Court agrees.

       As noted above, Defendant does not challenge the original bases for

detention in this case, and this factor weighs heavily in favor of continued

detention.    As to the second factor, Defendant raises the concern that he is

particularly vulnerable to COVID-19 because he is a diabetic.              However, there

are no known cases at Sherburne County Jail at present, and the Jail has

undertaken a number of steps to prevent and mitigate the risks posed by

COVID-19 to inmates’ health and safety.            (Doc. No. 192-1 (Frank Aff.).)

       Brian Frank asserts in his affidavit that as of March 25, 2020, there are no

known cases of COVID-19 at the Sherburne County Jail.                (Id. at ¶ 3.) 2   The Jail

has medical professionals on site, and if necessary, an inmate can be transferred

to hospitals or outside clinics.     (Id. at ¶ 5.)

       With respect to the COVID-19 virus, the Jail has taken steps to reduce the

inmate populations, which resulted in a 25% decrease as of April 10, 2020.                 (Doc.

No. 204-1 (Frank Aff. at ¶¶ 7-8).)      The Jail has also adapted its staff to limit

contamination and cross-contamination.             (Id. at ¶ 24.)   In addition, the Jail is


2
 At the detention hearing of Defendant’s co-defendant Kevin Green, the government asserted
that as of April 23, 2020, there were no known cases of COVID-19 at the Sherburne County Jail.

                                              10
   CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 11 of 13




structurally designed to isolate and contain airborne threats.   (Id. at ¶ 17.)   It

also has negative pressure units that could isolate and treat symptomatic

inmates.   (Id. at ¶ 13.)

      In response to COVID-19, new arrivals are placed in a 14-day quarantine

unit that is monitored by medical professionals and isolated from the general

population. (Id. at ¶ 10.)   In addition, there are strict social-distancing

measures in place, proper handwashing is encouraged, modified delivery

systems are in place to minimize person-to-person contact, as well as other

measures. (Id. at ¶¶ 20, 23 and 24.)    New arrivals must complete both the

Coronavirus screening checklist and a body temperature check.        (Id. at ¶ 24.)

The Jail has also heightened its cleaning regimen, which includes four daily

cleanings of all frequently touched surfaces with a chemical specifically

formulated to kill viruses, cleaning before every meal and before nightly

lockdown. (Id. at 18.)

      A recent inspection of the Jail by the Department of Corrections Inspection

and Enforcement Unit found that the steps taken by Sherburne Count exceed

prevention measures being taken across Minnesota and do not violate any Rule



                                         11
      CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 12 of 13




provision. (Id. at ¶ 6.)

        As to the third and fourth factors, which concern the proposed release plan

and whether it is tailored to mitigate or exacerbate other COVID-19 risks or

whether it would increase the risk to others, the Court finds these factors do not

support his motion.      Pretrial Services has reviewed Defendant’s proposed

release residence and notes the home is occupied by a friend of defendant who

reported that she lives in the home with five minor-aged children, and the

friend’s mother.    Pretrial Services has recommended to the Court that

Defendant be detained, given his lack of positive adjustment to felony

supervision, outstanding warrants and the two disciplinary actions he has

incurred while at the Sherburne County Jail for assault of another inmate and

sexual harassment involving a female medical jail employee.     (Doc. No. 193 at

3.)

        Based on the above, the Court finds that Defendant has failed to

demonstrate there are compelling circumstances that warrant his release

pursuant to § 3142(i).




                                          12
   CASE 0:19-cr-00103-MJD-ECW Document 240 Filed 06/04/20 Page 13 of 13




     IT IS HEREBY ORDERED that Order dated April 27, 2020 (Doc. No. 214) is

AFFIRMED and Defendant’s Appeal of that Order [Doc. No. 223] is DENIED.

Date: June 4, 2020

                                         s/ Michael J. Davis
                                         Michael J. Davis
                                         United States District Court




                                    13
